PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/631,232
Filing Date: February 25, 2015
Appellant(s): Chen et al.



__________________
Attorney Jeffrey L. Wilson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23, 2020.

(1) Grounds of Rejection

Every ground of rejection set forth in the Office action dated July 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

The following rejections have been maintained:

1.	Claims 1, 2, 5, 6, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Diederiks et al ( US 2009/0219305 ) in view of Peker et al ( US 2010/0207531 ).

2.	Claims 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Diederiks et al ( US 2009/0219305 ) and Peker ( US 2010/0207531 ), as applied to claim 1, and further in view of Archer ( US 2012/0229048 ).

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Diederiks ( US 2009/0219305 ) in view of Peker ( US 2010/0207531 ) and Miller ( US 2012/0242227 ).









(2) Response to Argument 

1.	Claim 1

	On Page 7, Appellant alleges Diederiks ( US 2009/0219305 ) does not disclose or suggest “broadcasting the encoding lighting control data for all of the illumination devices in one common stream” as recited in claim 1, and the rejection on that basis is clear error. 
	To provide background/context, Diederiks teaches of a plurality of ambient light sources 88, ( Diederiks, Figure 6, [0090] ), which the examiner interprets as the illumination devices. Please note the control aspects which provide lighting control data to these light sources, such as a decoding circuit 10, ambient lighting production circuit 18 and lamp interface drivers D. These elements use a light script command encoding method to provide a signal stream that allows executing dynamic control over multiple ambient light sources, ( Diederiks, [0001] ). Figures 1 and 6, [0068] disclose the light script code comprises two parts: a setting code S and a change code T. Diederiks teaches in [0079] that the setting code S can comprise further information about light ID (identifications) where ambient light units are identified. The encoded operating parameters include the light identifications as these are the light sources which will receive the data. Diederiks teaches in [0093] that each of the ambient light units can emit light based on this aspect of the script and to clarify, part of the setting code S is to identify the ambient light sources. [0092] discloses the ambient lighting production circuit 18 can instruct lamp interface drivers D to directly control or feed ambient light sources 88 and can be sent to an interface unit, 
	Appellant argues that Diederiks does not reasonably disclose or suggest “broadcasting the encoded lighting control data for all of the illumination devices in one common stream”, but does not specifically argue which aspect(s) of this limitation are not taught or why they are not taught. Diederiks, using the DMX-512 interface, etc, teaches of a way to communicate between the ambient lighting production circuit and the ambient light sources, namely by encoding a light script and transmitting through the lamp interface drivers D. Respectfully, this is a reasonable interpretation of the term “broadcasting the encoded light control data” and part of this script is the code setting S, which has light identification information detailing how the ambient light sources are to be controlled (in conjunction with change code T) . As [0068] discloses, this light script code has both parts, S and T, within the same/common data and this is transmitted/broadcast to the ambient light sources. 
	Respectfully, examiner submits that Diederiks teaches the limitation in question.

2.	Claim 6

	On Page 8, Appellant alleges Diederiks does not disclose or suggest “wherein a size of the color space representation matrices is selected such that an integer number of color space representation value sets for the illumination devices fits into the color space representation matrices and that the color space representation values for each illumination device remain at a same position within consecutive color space representation matrices in the chain of color space representation matrices”.
matrices in a color space reprenstation, though [0092], [0022], etc, discloses being able to establish setting codes S and T into any color space. As for the color space representation matrix and related aspects, Peker ( US 2010/0207531 ) teaches of a calibration matrix 40, ( Peker, Figure 2, [0025]-[0028] ). As disclosed in these citations, a color space consonant with the color space of the output can be determined and a calibration matrix is operative to convert the values accordingly (read as a size of the color space representation that is selected fits into the color space representation matrices. To clarify, Peker teaches of being able to convert between color spaces using this calibration matrix and it is clear that by converting and satisfying the target color space that the values necessarily adjust/fit to the new color space representation). Diederiks teaches of the code setting aspects S and T and this corresponds to values that are applied to the ambient light sources. These codes, as Diederiks teaches in [0068], include a horizontal time progression of how the light sources are to be controlled (read as each illumination device remain at a same position, this same position being similar in a light script code, as taught by Diederiks, as well as a calibration matrix, as taught by Peker). 
	Appellant further argues Peker does not disclose or suggest “supplying the chain of color space representation matrices to the video data compression algorithm as if the color space representation matrices were video frames”. This limitation is detailed more in Claim 2 and notably, Diederiks teaches of enhancing video content, such as MPEG streams, as disclosed in [0071]. Diederiks teaches in [0089] of compressing these various parameters using known entropy encoding, which is also an example of the data compression algorithm Appellant details in [0040]. Respectfully, to address both Claim 2 and Claim 6, it is clear that the combination of 
	Respectfully, examiner submits that Diederiks and Peker, in combination, teaches the limitations in question.

(3) Conclusion to Examiner Answer

For the above reasons, respectfully, it is believed that the rejections should be sustained.

Respectfully submitted,

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
Conferees:
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an